NONPRECEDENTIAL DISPOSITION
                                To be cited only in accordance with
                                         Fed. R. App. P. 32.1



               United States Court of Appeals
                                          For the Seventh Circuit
                                          Chicago, Illinois 60604

                                         Argued August 7, 2012
                                        Decided November 9, 2012

                                                    Before

                                  RICHARD A. POSNER, Circuit Judge

                                                JOHN DANIEL TINDER, Circuit Judge

                                  DAVID F. HAMILTON, Circuit Judge
          
No. 12‐1161

ZANETA PAULIUKONIENE and                                    Petition for Review of an Order of the Board
KORNELIJA BERZANSKYTE,                                      of Immigration Appeals.
    Petitioners,
                                                            Nos. A097 321 954, A099 113 073
        v.

ERIC H. HOLDER, JR.,
Attorney General of the United States,
      Respondent.              

                                                   ORDER

         Zaneta Pauliukoniene and her minor daughter, Kornelija Berzanskyte, natives and
citizens of Lithuania, petition for review of an order of the Board of Immigration Appeals. 
The Board upheld the immigration judge’s order of removal based on a finding that
Pauliukoniene applied for adjustment of status based on a sham marriage and that both had
overstayed their visas.  Pauliukoniene asserts that substantial evidence does not support the
IJ’s finding that she committed marriage fraud.  We deny the petition for review.
No. 12‐1161                                                                                                                              Page 2
        Pauliukoniene entered the United States in 2001 on a one‐year, nonimmigrant visa. 
Two years later, Pauliukoniene married Richard Baumann, a United States citizen. 
Baumann then petitioned for Pauliukoniene’s admittance as an alien relative, and she
applied for lawful permanent resident status.  Her application was denied as abandoned
when she failed to appear at the adjustment interview.  Pauliukoniene remained in the
country but apparently made no further attempts to adjust her immigration status.  In 2003,
her daughter Kornelija Berzanskyte, then eight years old, joined her, entering the country on
a six‐month nonimmigrant visa.  Pauliukoniene later divorced Baumann after they had been
legally married for three years.

       She and her daughter continued living in the United States without incident until
Baumann came to the attention of the Department of Homeland Security through its
investigation of Jeremy Starnes, who was charged with arranging more than nine sham
marriages for foreign nationals.  The government did not pursue any criminal charges
against Pauliukoniene, but DHS charged her with removability under 8 U.S.C. §
1227(a)(1)(B) and 8 U.S.C. § 1182(a)(6)(C)(i) for seeking to adjust her status based on a
fraudulent marriage.  The agency also charged both petitioners as removable for
overstaying their visas. See 8 U.S.C. § 1227(a)(1)(A)(ii).

       At the immigration hearing, Pauliukoniene admitted overstaying her visa but denied
any marriage fraud.  She testified that she married her husband in good faith.  She said that
she continued to live with Baumann until late 2003, when he “just disappeared.”  She had
no further contact with him and obtained a divorce from him in 2004.  Pauliukoniene did
not corroborate the validity of her marriage with any documents or other evidence showing
that she and Baumann had in fact lived together and planned to make a life together.

       A DHS agent who had investigated the Starnes marriage‐fraud ring also testified. 
The agent explained that he first suspected Baumann when he cross‐referenced Starnes’s
phone records with people who had filed immigration petitions.  The agent testified that
Starnes, who was participating in a proffer session with the government, had recognized
Baumann as a personal acquaintance and confirmed that he had arranged his marriage to
Pauliukoniene.  The agent testified that Starnes told him that Pauliukoniene had paid $4,000
on the day of the marriage, which was split among Baumann, Starnes, and a second,
unidentified arranger.  Starnes provided no documentary evidence or other corroboration of
the payment.  The agent also testified that Baumann had an extensive criminal history,
including a DUI arrest on the date of his marriage, and in multiple arrests had given
addresses that were not consistent with Pauliukoniene’s testimony about when she had
lived with Baumann.

       The IJ found Pauliukoniene removable for misrepresenting her marriage as bona fide
and found both petitioners removable for overstaying their visas.  The IJ explained that he
No. 12‐1161                                                                                                                              Page 3
credited the DHS agent’s “thorough consistent and credible” testimony over that of
Pauliukione, whom he found “incredible and not worthy of belief.”  The IJ pointed out
that, despite her claims that she and Baumann had maintained joint checking and credit
accounts, Pauliukonione had offered no documentation, such as joint financial statements,
to support the existence of a bona fide relationship.  Accordingly, the IJ ordered that both
petitioners be removed to Lithuania.

        The Board upheld the IJ’s decision in all respects. It found no clear error in the IJ’s
credibility findings, agreeing with the IJ that Pauliukoniene’s testimony was undermined by
her failure to produce documentation of a bona fide marriage. The Board did not address
Pauliukoniene’s argument that the IJ had committed legal error by concluding that the mere
submission of an application for adjustment of status that included material
misrepresentations was sufficient to render her inadmissible.

        Regardless of our disposition of this petition for review, Pauliukoniene and her
daughter remain subject to the IJ’s order that they are removable for overstaying their visas. 
Pauliukoniene conceded to the immigration court that she is removable on this ground. She
failed to exhaust her administrative remedies by challenging this finding before the Board,
and she does not challenge it on judicial review.  Pauliukoniene’s challenge to the finding of
marriage fraud, however, is not moot because her removal on this ground would subject her
to a permanent bar to readmission. See 8 U.S.C. § 1182(a)(6)(c)(i); see also Valenzuela‐Solari v.
Mukasey, 551 F.3d 53, 56 (1st Cir. 2008); Singh v. Gonzales, 451 F.3d 400, 403 (6th Cir. 2006);
Tapia Garcia v. INS, 237 F.3d 1216, 1218 (10th Cir. 2001).

         Pauliukoniene first challenges the IJ’s legal determination that she is removable on
the basis of material misrepresentations in her unsuccessful application for adjustment of
status.  She does not dispute that a successful attempt to adjust her status on the basis of a
sham marriage would render her inadmissible under 8 U.S.C. § 1182(a)(6)(C)(i).  She points
out, however, that 8 U.S.C. § 1227(a)(1)(A) provides only for the removal of “any alien who
at the time of entry or adjustment of status was . . . inadmissible.” (emphasis added).  Read
literally, she maintains, the statute does not provide for the removal of aliens like herself
who enter the country legally and then merely attempt, unsuccessfully, to adjust their
statuses based on material misrepresentations.

       This argument lacks merit because Pauliukoniene’s marriage fraud rendered her
“inadmissible” as an alien who “by fraud or willfully misrepresenting a material fact . . .
sought to procure [an immigration benefit].” See 8 U.S.C. § 1182(a)(6)(C)(i). Inadmissibility
thus can be based on an unsuccessful attempt at immigration fraud. And, in this context, the
term “inadmissible” is synonymous with “removable.” See 8 U.S.C. § 1229a(e)(2)(A);
Barradas v. Holder, 582 F.3d 754, 759 n.3 (7th Cir. 2009); Zamora‐Mallari v. Mukasey, 514 F.3d
No. 12‐1161                                                                                                                              Page 4
679, 687 n.2 (7th Cir. 2008).  Any alien who is “inadmissible” is removable for the same
reason. See 8 U.S.C. § 1229a(a)(2) (“An alien placed in proceedings under this section may
be charged with any applicable ground of inadmissibility under section 1182(a) of this title
or any applicable ground of deportability under section 1227(a) of this title.”); Alaka v.
Attorney General of the United States, 456 F.3d 88, 102 n.24 (3d Cir. 2006) (“[I]nadmissibility is
simply another form of removability.”); Balogun v. Ashcroft, 270 F.3d 274, 279 (5th Cir. 2001)
(“[I]f an alien is inadmissible for having committed offenses specified in § 1182(a), he is
removable as well.”).

       Pauliukoniene next argues that her removal hearing violated due process principles
because the IJ allowed the DHS agent to testify about hearsay statements made by Starnes.
The Federal Rules of Evidence do not apply in removal proceedings, and hearsay is
admissible unless its use renders the hearing “fundamentally unfair.”  Ogbolumani v.
Napolitano, 557 F.3d 729, 734 (7th Cir. 2009) (allowing use of hearsay to support finding of
marriage fraud).  Pauliukoniene argues that the most important evidence against her was
the agent’s hearsay testimony about Starnes’s statements that he had arranged Baumann’s
marriage as part of his fraudulent marriage scheme.  Her counsel was able to cross‐examine
the agent but not Starnes, the confessed leader of the marriage‐fraud scheme.  She was
certainly entitled to cross‐examine the agent, see, e.g., Pronsivakulchai v. Holder, 646 F.3d
1019, 1022 (7th Cir. 2011); Ogbolumani, 557 F.3d at 734.  The issue is whether Pauliukoniene
has shown sufficient grounds to find the use of hearsay fundamentally unfair in this case.

        We are not persuaded that she has.  First, it was apparent that Starnes had provided
reliable information in his proffer session with the government.  The marriage‐fraud ring
was certainly real, having resulted in many criminal convictions based on guilty pleas that
were consistent with other information provided by Starnes.  The agent described his efforts
to use Starnes’s telephone records to identify others who had filed immigration applications
for supposed relatives.  Those efforts led him to Baumann and his application on behalf of
Pauliukoniene, among many others.  The agent gathered those files and presented them
methodically to Starnes, who immediately recognized a photograph of Baumann as his
sister’s former boyfriend.  The agent found that Starnes’s information was reliable and
credible, and the IJ was entitled to give that judgment considerable weight.  Second,
Pauliukoniene provided no credible evidence to rebut Starnes’s accusation.  She provided
no independent corroboration of her unlikely account of a marriage that was entered into in
good faith and fell apart very quickly when Baumann simply disappeared.

       Pauliukoniene also argues that the IJ’s marriage‐fraud finding lacks substantial
evidence because, she says, it was grounded in an adverse credibility determination
unsupported by substantial evidence.  The IJ provided a sufficient explanation for his
credibility finding in this case, focusing on Pauliukoniene’s failure to submit documentary
No. 12‐1161                                                                                                                              Page 5
evidence of a bona fide marriage. Adverse credibility findings must be supported by
“specific, cogent reasons that bear a legitimate nexus to the finding.”  Lin v. Holder, 656 F.3d
605, 608 (7th Cir. 2011), quoting Toure v. Holder, 624 F.3d 422, 429 (7th Cir. 2010). An IJ may
base adverse credibility determinations on the lack of corroborating evidence combined
with inconsistencies, contradictory evidence, or inherently improbable testimony.  See
Osonowo v. Mukasey, 521 F.3d 922, 927 (8th Cir. 2008); Esaka v. Ashcroft, 397 F.3d 1105, 1110
(8th Cir. 2005).  Here, Pauliukoniene’s testimony was contradicted by the DHS agent’s
testimony about how he linked Baumann to Starnes and how Starnes admitted to arranging
Baumann and Pauliukoniene’s marriage.  Although documentation of Pauliukoniene’s
illegal payment to Baumann and Starnes would have bolstered the government’s case, we
cannot say that the record compels a contrary conclusion given the IJ’s determination that
the agent was credible.  We doubt that the absence of reliable documentation of such an
illegal payment, almost certainly in cash, undermines the credibility of the account.

       Finally, Pauliukoniene argues that the IJ and the Board impermissibly placed the
burden on her to prove that she had not committed marriage fraud.  She relies on the
Board’s statement that it was her “burden to show that she had entered into a bona fide
marriage for immigration purposes.”  In fact, the government has the burden of proving
removability by clear and convincing evidence.  8 U.S.C. § 1229a(c)(3)(A); Surganova v.
Holder, 612 F.3d 901, 904 (7th Cir. 2010) (affirming finding that marriage was sham).

       The Board’s misstatement is certainly troubling.  We are convinced, however, that it
was harmless because the IJ applied the correct burden of proof. Where, as here, the Board
agreed with the IJ’s decision and supplemented that opinion with its own observations, we
review both decisions. See Sarhan v. Holder, 658 F.3d 649, 653 (7th Cir. 2011).  The IJ, who
was of course the trier of fact, stated and applied the correct burden of proof when he found
that “both charges of removability have been established by evidence which is clear and
convincing.”  The IJ noted that Pauliukoniene’s failure to produce corroborating evidence
weighed against her credibility; he did not suggest that she bore the burden of proving that
she had not committed marriage fraud. Cf. Atunnise v. Mukasey, 523 F.3d 830, 835 (7th Cir.
2008) (burden of proof misapplied where “IJ maintained throughout the removal
proceedings that it was Atunnise’s burden to prove that she is admissible”); Smolniakova v.
Gonzales, 422 F.3d 1037, 1053 (9th Cir. 2005) (IJ erred by saying that evidence of fraudulent
marriage was unclear but concluding that respondent “had not met her ‘heavy burden’ of
proving that she did not enter into this marriage solely for the purpose of obtaining
immigration benefits”).

           Accordingly, we DENY the petition for review.